Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0005], Line 5-6 of page 2; The sentence beginning with "Two known unconventional direct..." needs to be reviewed for grammatical agreement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites “the weighted fluid aperture” and “the weighted fluid” which are not previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 15-20, 24, 29-32 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hermes (US 8,651,185).
As concerns claim 1, Hermes (US 8,651,185) discloses a method of performing a wellbore intervention operation to reduce an uncontrolled flow of wellbore fluids from a subterranean wellbore (Figure). The method comprises providing a flow control device (blowout preventer 620). The flow control device is engaged proximate a top end of a wellbore conduit (unnumbered, containing arrow 615, representative of fluid flow). The wellbore conduit includes a wellbore throughbore (illustrated by the arrow showing flow through said throughbore). The flow control device includes a primary throughbore coaxially aligned with and included within the wellbore throughbore (see Figure). A control fluid aperture (connection point between 650 or 660 and the central throughbore) is provided proximate the top end of the wellbore conduit (see Figure), and fluidly connected with the primary throughbore.A hydrate inducing fluid aperture (the other of the connection point between 650 or 660 and the central throughbore) is provided in the wellbore throughbore at an upstream location in the wellbore throughbore with respect to the control fluid aperture and with respect to the direction of wellbore blowout fluid flow through the wellbore throughbore. (Column 6, Lines 52-57 discusses wherein the ports may be so staggered.) A control fluid (intiator or monomer fluid) is introduced through the control fluid aperture and into the wellbore throughbore while the wellbore blowout fluid flows at an uncontrolled rate from the subterranean formation and through the wellbore throughbore at a wellbore blowout fluid flow rate (Column 6, Lines 60-65).

A hydrate inducing fluid is introduced through the hydrate inducing fluid aperture and into the wellbore throughbore while simultaneously introducing the control fluid through the control fluid aperture at the control fluid introduction rate to induce the formation and deposition of hydrates within the wellbore and affect the flow rate of the wellbore blowout fluid flow rate from the wellbore throughbore.  (Column 4, Lines 9-39 also mentions the hydrate inducing fluid being introduced.)
As concerns claim 2, Hermes discloses the method of claim 1, wherein the flow control device comprises at least one of a drilling spool, a blowout preventer, a lower marine riser package, and a riser assembly.  (620 is a BOP)

As concerns claim 3, Hermes discloses the method of claim 1, comprising providing the control fluid aperture in or upstream of the well control device (620) and providing the hydrate inducing fluid aperture in another wellbore component upstream (can be introduced at 670) from the well control device with respect to the direction of flow of wellbore blowout fluid flowing through the wellbore throughbore. (Column 6, Lines 52-57 discusses wherein the ports may be so staggered.)

As concerns claim 8, Hermes fails to disclose the method of claim 1, further comprising introducing the hydrate inducing fluid through the hydrate inducing fluid aperture and into the wellbore throughbore 
Hermes does disclose the method using a "top kill" method which provides a fluid to stop the uncontrolled flow. (Column 4, Line 9-39 which discusses using choke and kill lines to supply fluid to stop, i.e. using a "top kill" method which is greater than 25% of the wellbore blowout fluid flow rate, the uncontrolled flow of fluid from the well).
Thus, one of ordinary skill in the art would find it obvious to try the claimed introduction rate as a routine optimization of ranges. See MPEP 2144.05(II).

As concerns claim 9, Hermes discloses the method of claim 1, further comprising creating hydrate formation within the wellbore throughbore with the control fluid. (Abstract discusses creating a plug within the central wellbore by using a polymerizing agent that is the control fluid.)

As concerns claim 15, Hermes discloses the method of claim 1, further comprising providing the control fluid aperture in at least one of (i) the flow control device, and (ii) a location intermediate the flow control device and the wellbore conduit.  (Figure illustrates the aperture being at the claimed location in the flow control device, and Column 6, Lines 52-57 discusses wherein the ports may be so staggered.) 

As concerns claim 16, Hermes discloses the method of claim 1, further comprising thereafter introducing hydrate inducing fluid through the control fluid aperture.  (Hermes discusses wherein the control fluid aperture maybe used to pump a hydrate inducing fluid - Column 6, Lines 1-57)


	a flow control device (620), the flow control device engaged proximate a top end of a wellbore conduit that includes a wellbore throughbore at a surface location of the wellbore conduit, the flow control device including a primary throughbore that includes the wellbore throughbore, the primary throughbore coaxially aligned with the wellbore throughbore; 
	a control fluid aperture (connection point between 650 or 660 and the central throughbore) proximate the top end of the wellbore conduit, the control fluid aperture being fluidly connected with the wellbore throughbore, the control fluid aperture positioned to introduce a control fluid into the primary throughbore concurrent with wellbore blowout fluid flowing from the subterranean formation at an uncontrolled rate through the wellbore throughbore at a wellbore fluid flow rate; 
	a hydrate inducing fluid aperture (connection point between 650 or 660 and the central throughbore) in the wellbore throughbore positioned at an upstream location in the wellbore throughbore with respect to the control fluid aperture and with respect to direction of flow of wellbore blowout fluid flowing through the wellbore throughbore, the hydrate inducing fluid aperture capable to introduce a hydrate inducing fluid into the wellbore throughbore while the control fluid is introduced into the wellbore throughbore through the control fluid aperture at the control fluid introduction rate.  (Column 4, Line 9-39 which discusses using choke and kill lines to supply fluid to stop the uncontrolled flow of fluid from the well -  i.e. using a "top kill" method)
As concerns claim 18, Hermes discloses the apparatus of claim 17, wherein the flow control apparatus comprises at least one of a blowout preventer, lower marine riser package, at least a portion of a riser assembly, production tree, drilling spool, and combinations thereof.  (620 is a BOP)


As concerns claim 20, Hermes discloses the apparatus of claim 17, further comprising sizing the control fluid aperture to introduce a control fluid into the wellbore throughbore at a control fluid introduction rate of at least 25% of an estimated or determined wellbore blowout fluid flow rate through the wellbore throughbore that was estimated or determined prior to introduction of the control fluid into the wellbore throughbore.  (Column 4, Line 9-39 which discusses using choke and kill lines to supply fluid to stop, i.e. using a "top kill" method which is greater than 25% of the wellbore blowout fluid flow rate, the uncontrolled flow of fluid from the well)

As concerns claim 24, Hermes discloses the apparatus of claim 17, wherein the hydrate inducing fluid aperture is dimensioned to introduce hydrate inducing fluid into the wellbore throughbore at a rate whereby the hydrate inducing fluid falls through the wellbore fluid. (Column 4, Lines 9-39 mentions the hydrate inducing fluid being introduced.)   

As concerns claim 29, Hermes discloses the apparatus of claim 17, wherein the hydrate inducing fluid comprises at least one of a seawater, saturated brine, drilling mud, and cement. (Column 5, Lines 20-32 discusses the addition of water and salts.)

As concerns claim 30, Hermes discloses the apparatus of claim 17, wherein the control fluid aperture is located in at least one of a blowout preventer and a drilling spool.  (Hermes - Figure 1)


As concerns claim 32, Hermes discloses the apparatus of claim 17, wherein the hydrate inducing fluid aperture in the wellbore throughbore is provided at an upstream location in the wellbore throughbore with respect to the control fluid aperture and with respect to the direction wellbore blowout fluid flow through the wellbore throughbore. (Column 6, Lines 52-57 discusses wherein the ports may be so staggered.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 11-14, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hermes alone.
As concerns claim 4, Hermes fails to specify the method of claim 1, further comprising introducing the control fluid into the primary throughbore at a control fluid introduction rate of at least 50% of the wellbore blowout fluid flow rate prior to introduction of the control fluid into the wellbore throughbore.  
Hermes does disclose the method using a "top kill" method which provides a fluid to stop the uncontrolled flow. (Column 4, Line 9-39 which discusses using choke and kill lines to supply fluid to stop, 
Thus, one of ordinary skill in the art would find it obvious to try the claimed introduction rate as a routine optimization of ranges. See MPEP 2144.05(II).

As concerns claim 5, Hermes fails to specify the method of claim 1, further comprising introducing the control fluid into the primary throughbore at a control fluid introduction rate of at least 100% of the wellbore blowout fluid flow rate prior to introduction of the control fluid into the wellbore throughbore.  
Hermes does disclose the method using a "top kill" method which provides a fluid to stop the uncontrolled flow. (Column 4, Line 9-39 which discusses using choke and kill lines to supply fluid to stop, i.e. using a "top kill" method which is greater than 100% of the wellbore blowout fluid flow rate, the uncontrolled flow of fluid from the well).
Thus, one of ordinary skill in the art would find it obvious to try the claimed introduction rate as a routine optimization of ranges. See MPEP 2144.05(II).

As concerns claim 6, Hermes fails to specify the method of claim 1, further comprising introducing the control fluid into the primary throughbore at a control fluid introduction rate of at least 200% of the wellbore blowout fluid flow rate prior to introduction of the control fluid into the wellbore throughbore.  
Hermes does disclose the method using a "top kill" method which provides a fluid to stop the uncontrolled flow. (Column 4, Line 9-39 which discusses using choke and kill lines to supply fluid to stop, i.e. using a "top kill" method which is greater than 200% of the wellbore blowout fluid flow rate, the uncontrolled flow of fluid from the well).


As concerns claims 11-14, Hermes fails to disclose the method of claim 1, further comprising introducing control fluid into the wellbore throughbore at a control fluid introduction rate sufficient to reduce the wellbore blowout fluid flow rate by at least 25%, 50%, 75%, 90% with respect to the wellbore blowout fluid flow rate through the wellbore throughbore prior to introduction of the control fluid into the wellbore throughbore.   
Hermes does disclose the method using a "top kill" method which provides a fluid to stop the uncontrolled flow. (Column 4, Line 9-39 which discusses using choke and kill lines to supply fluid to stop, i.e. using a "top kill" method which is greater than 25%, 50%, 75%, 90% of the wellbore blowout fluid flow rate, the uncontrolled flow of fluid from the well).
Thus, one of ordinary skill in the art would find it obvious to try the claimed introduction rate as a routine optimization of ranges. See MPEP 2144.05(II).

As concerns claims 21, 22 and 23, Hermes fails to disclose the apparatus of claim 19, wherein the control fluid pump and control fluid conduit are capable of introducing control fluid through the control fluid aperture and into the wellbore throughbore at a control fluid introduction rate of at least 50%, 100%, 200% of the wellbore blowout fluid flow rate through the wellbore throughbore prior to introduction of the control fluid into the wellbore throughbore.  Hermes does disclose the method using a "top kill" method which provides a fluid to stop the uncontrolled flow. (Column 4, Line 9-39 which discusses using choke and kill lines to supply fluid to stop, i.e. using a "top kill" method which is greater than 50%, at least 100% and capable of being 200% of the wellbore blowout fluid flow rate, the uncontrolled flow of fluid from the well).


As concerns claims 25 and 26, Hermes discloses the apparatus of claim 17, wherein the hydrate inducing fluid aperture is upstream of the nearest control fluid aperture. (Column 6, Lines 52-57 discusses wherein the ports may be so staggered.) 
Hermes fails to specify a particular distance of three internal diameters. At this time, three internal diameters is an arbitrary number that is considered to be within reason for one of ordinary skill in the art
It is considered to be within the skill of one in the art to experiment with the optimum staggering and relative placement of the fluid introduction ports based on the properties of the fluids to be provided into the wellbore. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the hydrate inducing fluid aperture is upstream of the nearest control fluid aperture, by at least three/five internal diameters of the wellbore conduit throughbore for the expected benefit of providing a system that allows for proper fluid placement due to fluid characteristics such as density, viscosity, etc.

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hermes in view of Coutts et al (US 5,860,478).
As concerns claims 7 and 27, Hermes discloses the method of claim 1 and 17, however fails to disclose using seawater for control fluid. (Hermes does discloses in Column 5, Lines 20-32 discusses the addition of water and salts.)

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the use of seawater as the control fluid of Hermes, as taught by Coutts for the expected benefit of providing a known alternative in the art that would render predictable results.

Allowable Subject Matter
Claims 10 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The addition of carbon dioxide into the control fluid was found to be novel over the prior art reference Hermes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679